Citation Nr: 0813486	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  05-28 812A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether an October 1986 decision to terminate the veteran's 
Section 306 pension due to excess income contained clear and 
unmistakable error.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel




INTRODUCTION

The veteran had active service from August 1942 to November 
1945.  He died in June 2002.  The appellant is the veteran's 
surviving spouse.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2004 decision of the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Chicago, Illinois.

The appellant initially filed a claim for Death Pension and 
Accrued Benefits By a Surviving Spouse in June 2002.  A June 
2002 decision granted her improved death pension benefits for 
the period July 1, 2002, to June 30, 2003.  Subsequent 
eligibility was denied due to excessive income for pension 
purposes.  The June 2002 decision also denied accrued 
benefits as the veteran was neither entitled to any benefits 
nor did he have any claim pending at the time of his death in 
June 2002.

The Board notes subsequent attempts by the appellant to 
qualify for improved death pension benefits in her own right, 
but she has been denied pension benefits due to her income.  
An October 2004 RO letter informed her of the denial based on 
the income and medical expense information she provided.  
There is no indication in the claims file of an appeal to 
that determination.  See 38 C.F.R. §§ 20.200, 20.201 (2007).  
Thus, her current claim relates solely to the termination of 
the veteran's Section 306 pension benefits in October 1986, 
and that is the sole issue addressed in the decision below.

The appellant submitted additional argument and evidence to 
the Board for which she did not waive initial RO 
consideration and review.  Nonetheless, in light of the basis 
of the Board's decision below, there is no need to either 
request a waiver or remand the case to the RO for 
consideration of the additional argument and evidence.  See 
38 C.F.R. § 1304 (2007).

FINDINGS OF FACT

1.  An October 1986 decision terminated the veteran's Section 
306 pension due to excessive income.  In the absence of an 
appeal by the veteran, that decision is final.

2.  The appellant has no standing to allege an error of fact 
or law in the October 1986 rating decision that related to a 
claim filed by the veteran.


CONCLUSIONS OF LAW

The appellant has no legal standing to appeal the validity of 
the October 1986 rating decision which pertained to a claim 
filed by the veteran.  Baker v. Carr, 369 U.S. 186, 204 
(1962); Swan v. Derwinski, 1 Vet. App. 20, 23 (1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.

The provisions of the Veterans Claims Assistance Act of 2000 
are not applicable to claims of clear and mistakable error, 
as the determination is one solely of law, and the matter is 
determined on the basis of the record as it existed at the 
time of the decision in issue.  Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc).  The matter of the 
appellant's standing is also determined by the law applicable 
to the case and not on any information or evidence that may 
be developed.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The appellant claims that VA's October 1986 termination of 
Section 306 pension benefits was clearly and unmistakably 
erroneous.  The Board, however, may not reach that question 
because the appellant lacks legal standing to pursue her 
appeal.

The United States Supreme Court has held that the doctrine of 
standing requires that a litigant have a "personal stake in 
the outcome of the controversy."  Baker v. Carr, 369 U.S. 
186, 204 (1962).  The Supreme Court has further held that in 
order to establish standing, the claimant must show 
"personal injury fairly traceable to the ... unlawful 
conduct and likely to be redressed by the requested relief."  
Allen v. Wright, 468 U.S. 737, 751 (1984), citing Valley 
Forge Christian College v. Americans United for Separation of 
Church and State, Inc., 454 U.S. 464, 472 (1982) (emphasis 
added). 

Applying the doctrine of standing to this case reveals that 
the appellant did not have any personal stake in the outcome 
of VA's October 1986 decision to terminate the veteran's 
Section 306 pension benefits.  Moreover, because the veteran 
did not have an appeal to the October 1986 decision pending 
at the time of his death, the appellant cannot now claim a 
personal stake in the outcome of the October 1986 decision.  
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  This 
conclusion comports with the decision of the United States 
Federal Circuit Court of Appeals in Zevalkink v. Brown, 102 
F.3d 1236 (Fed Cir. 1996), which states that a consequence of 
the derivative nature of the surviving spouse's entitlement 
to a veteran's accrued benefits claim is that, without the 
veteran having a claim pending at time of death, the 
surviving spouse has no claim upon which to derive his or her 
own application.  Id. at 1300.

The Federal Circuit has further held that only the veteran, 
as the claimant involved, could request a revision of a prior 
decision affecting him on the basis of clear and mistakable 
error.  Survivors are limited to seeking benefits under the 
accrued benefits provision.  Haines v. West, 154 F.3d 1298 
(1998).  Thus, in light of the appellant's lack of standing 
to attack the 1986 decision, there is no valid clear and 
mistakable error claim before the Board.

The claim is dismissed for lack of standing.  Baker.


ORDER

The appeal is dismissed.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


